DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment filed on 11/15/2021 has been entered:
Claim 1 – 5 and 7 – 19 remain pending in the application;
Claim 1 and 12 are amended;
Claim 6 is cancelled


Response to Arguments
Applicant’s arguments with respect to the rejections of claim 1 – 19 under 35 U.S.C. 103 have been fully considered but they are not persuasive and/or the amendments render the arguments moot in view of new grounds of rejection.

Regarding the rejection of independent claim 1, applicant amended the claim to include limitation “the X-ray detector being movable in the direction perpendicular to the front-rear direction of the compression plate;” “processing circuitry configured to control the X-ray detector and the ultrasound probe to acquire an X-ray image and an 
Applicant’s arguments have been fully considered but they are not persuasive and are moot in view of new grounds of rejection for the following reasons.

Second, since applicant’s amendments change the scope of claim, reference Danielsson and Eggers, which are cited in the rejection to cancelled claim 6, are introduced in new grounds of rejection to teach the amended claim in combination with all other cited references. See detail in later 103 rejection.
Third, with respect to applicant’s arguments about the combination of Danielsson with cited references, the teaching and combination of Danielsson is proper. The cited teaching in [0005] of Danielsson is a basic detector layout in the art, although it is cited as prior art. The cited teaching of triggering and acquisition (see Danielsson; [0033]) is also based on the basic mechanical structure as taught in prior art, which is explicitly recited in [0033] as “according to prior art”. Those cited paragraph are related to each other as a whole. And the motivation is to utilized the basic structure but applying new acquisition technic to improve deficiency as recognized in the prior art.
Thus, applicant’s arguments regarding the rejection of independent claim 1 have been fully considered but they are not persuasive and are moot in view of new grounds of rejection.

Regarding the rejection of independent claim 12, applicant amended the claim to include limitations “processing circuitry configured to calculate a ratio between brightness values of an ultrasound image”; “judge, each time the ultrasound image is 
Applicant’s arguments have been fully considered but they are not persuasive and are moot in view of new grounds of rejection for the following reasons.
First, Evans does teach the calculation of ratio between mammary glands and fat. In [0090], Evans teaches the calculation of breast density in ultrasound image of target region and adjusting x-ray exposure based on breast density information. As defined in the art of breast cancer and mammography, the term “breast density” is a value in terms of percentage which “reflects the amount of fibrous and glandular tissue in a woman’s breasts compared with the amount of fatty tissue in the breasts”. The term “breast density” is equivalent to the claimed ratio, which can be evidenced on website of Centers for Disease Control and Prevention (cited as pertinent art in Final Office Action mailed on 01/29/2021).
Second, Evans implicitly teaches that the calculation of breast density as the claimed ratio is based on pixel value as equivalent to brightness, which is cited as “a scout scan volume dataset”. Further, as well-known in the art of medical imaging and diagnosis, the calculation of breast density is based on pixel intensity which is equivalent to brightness value in ultrasound image. This can be evidenced in the 
 Thus, applicant’s arguments regarding the rejection of independent claim 12 have been fully considered but they are not persuasive and are moot in view of new grounds of rejection.

Regarding the rejection of dependent claim 2 – 11 and 13 – 19, applicant’s remarks submitted on p.9 – 11 are exclusively relying on supposed deficiencies with the rejection of parent claim 1 and 12. These remarks are not persuasive and are moot for the same reasons detailed above.

Overall, applicant’s remarks on p.8 – 11 have been fully considered but they are not persuasive and/or moot in view of new grounds of rejection. The amendment results in new ground of rejection. THIS ACTION IS MADE FINAL.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 and 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding limitation “processing circuitry” in claim 8 line 3, it is unclear the above processing circuitry is newly introduced different processing circuitry or the same processing circuitry introduced in claim 1 line 15, since claim 8 is dependent on claim 1.
Thus, the above limitation renders claim indefinite. For the purpose of examination, the above processing circuitry in claim 8 is interpreted as the same processing circuitry as introduced in claim 1.

Therefore, claim 8 and corresponding dependent claim 9 are rejected under 35 U.S.C. 112(b) as being indefinite.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 1 – 5, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Suri et al. (US 2010/0191104 A1; published on 07/29/2010) (hereinafter "Suri") in view of Besson et al. (US 2004/0249271 A1; published on 12/09/2004) (hereinafter "Besson"), Eggers et al. (US 2016/0100821 A1; published on 04/14/2016) (hereinafter "Eggers") and Danielsson et al. (US 2007/0114424 A1; published on 05/24/2007) (hereinafter "Danielsson").


a compression plate configured to compress a breast of a subject ("The breast 102 is compressed between support layer 110 and a compression paddle 112." [0029]);
an X-ray tube configured to radiate X-rays ("… may include an x-ray radiation source 114, e.g. an x-ray tube … for transmitting a focused radiation signal 118." [0030]);
the X-ray tube is configure to move, while the X-ray tube radiating the X-rays, an irradiation region of the X-rays in a direction perpendicular to a front-rear direction of the compression plate, the front-rear direction of the compression plate being a direction facing the subject ("The radiation source 114 may be disposed for controlled rotation about a fixed axis, wherein the radiation signal 118 may be scanned across a selected region of a patient's body." [0030]; considering Fig.1 is the cross-section of front-rear axis, the beam moving direction is perpendicular to front-rear direction of the compression plate; see Fig.11 for x-ray scan direction and Fig.14 for compression plate direction);
an X-ray detector configured to detect the X-rays having passed through the breast of the subject ("The X-ray detector 104 receives at least a portion of the radiation signal 118 passing through the breast 102 and provides a digital X-ray image signal in response thereto." [0031]), the X-ray detector being moveable in the direction perpendicular to the front-rear direction of the compression plate (considering Fig.1 is the cross-section of front-rear axis, the detector moving direction in Fig.1 is 
an ultrasound probe configured to transmit and receive an ultrasound wave ("Ultrasound imager 106 transmits/receives ultrasound signals 120 into/from the breast 102 and provides a digital ultrasound image signal in response thereto." [0032]), the ultrasound probe being movable in the direction perpendicular to the front-rear direction of the compression plate ("...and a second motor 134 with a rotary encoder 136 driving the ultrasound 106 scan." [0043]; considering Fig.1 is the cross-section of front-rear axis, the ultrasound imager moving direction is perpendicular to front-rear direction of the compression plate; see Fig.1, 11 for scan direction and Fig.13 for compression plate direction)
processing circuitry configured to control the X-ray detector and the ultrasound probe (“A CPLD {complex programmable logic device} 126 is used to decode the pulses from the encoder 124 and create a stream 128 of pulses corresponding to the X-ray and another stream 130 of pulses corresponding to the ultrasound system.” [0034]) to acquire an X-ray image (“The X-ray detector 104 receives at least a portion of the radiation signal 118 passing through the breast 102 and provides a digital X-ray image signal in response thereto.” [0031]) and an ultrasound image (“Ultrasound imager 106 transmits/receives ultrasound signals 120 into/from the breast 102 and provides a digital ultrasound image signal in response thereto.” [0032]), respectively;
the ultrasound probe is configured to slide from one end to an other end in the direction perpendicular to the front-rear direction of the compression plate ("...and a second motor 134 with a rotary encoder 136 driving the ultrasound 106 scan." [0043]; 
Although Suri implicitly indicate a C-shaped holder for housing the radiation source as shown in the Fig.14, Suri fails to explicitly teach an arm configured to hold the X-ray tube; the compression plate having an arc shape curving toward an X-ray radiation side; wherein the X-ray tube and the ultrasound probe are located on a same side with respect to the breast being compressed by the compression plate, and the processing circuitry is configured to control a movement of the ultrasound probe so that a moving distance, each time the ultrasound probe is moved, is less than or equal to a length of the ultrasound probe, and acquire the ultrasound image at each position after the movement of the ultrasound probe, and control a movement of the X-ray detector so that a moving distance, each time the X-ray detector is moved, is less than or equal to a length of the X-ray detector, and acquire the X-ray image at each position after the movement of the X-ray detector.
However, in the same field of endeavor, Besson teaches the compression plate (“… and radiolucent compression member 28.” [0062]) having an arc shape curving toward an X-ray radiation side (see Fig.4; the curved shape of compression member 28, and the curvature relative to x-ray radiation source 22); 
an arm configured to hold the X-ray tube and to move ("… radiation source 22 may be interconnected to a rotatable shaft 25 …" [0042]; Fig.1; the shaft 25 is interpreted as arm); wherein 

 the ultrasound probe is configured to slide from one end to an other end in the direction perpendicular to the front-rear direction of the compression plate (“… wherein the travel path for the ultrasound transducer 52 is substantially parallel to the plane defined by support layer 36.” [0059]; see the travel path in Fig.2A – 2C). 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the holding means for radiation source as taught by Suri with the rotatable shaft to hold radiation source as taught by Besson. Doing so would make it possible to "effect synchronized scanning of the radiation signal along a coincidental arcuate path by virtue of the operative interconnection of drive motor to radiation source via pendulum member and shaft" (see Besson; [0043]).
Suri in view of Besson fails to explicitly teach wherein and the processing circuitry is configured to control a movement of the ultrasound probe so that a moving distance, each time the ultrasound probe is moved, is less than or equal to a length of the ultrasound probe, and acquire the ultrasound image at each position after the movement of the ultrasound probe, and control a movement of the X-ray detector so that a moving distance, each time the X-ray detector is moved, is less than or equal to a 
However, in the same field of endeavor, Eggers teaches wherein and the processing circuitry is configured to control a movement of the ultrasound probe so that a moving distance, each time the ultrasound probe is moved, is less than or equal to ("… show scan-to-scan spacing between relatively linear scan sequences. FIG. 10D shows scan sequences 80 m-80 q following a substantially linear pathway across the breast 60. The sequences show overlapping imaging at 3999, 4001, 4003, and 4005." [0198]; in image scanning, the overlapping of each scan line is result of moving distance less than probe width, given the teaching of scan width is equal to probe width as shown in Fig.9) a length of the ultrasound probe (see Fig.9, the beam width is equal to probe length), and acquire the ultrasound image at each position after the movement of the ultrasound probe (“That translation will follow a linear or non-linear path 704, and there are a series of corresponding ultrasound beam positions and orientations 50 s-50 v, each with a corresponding ultrasound image that is recorded, as depicted in FIG. 1, by the acquisition and display module/controller 40 …” [0185]; “FIG. 10D shows scan sequences 80 m-80 q following a substantially linear pathway across the breast 60.” [0198]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the ultrasound probe scanning as taught by Suri with the ultrasound probe scanning as taught by Eggers. Doing so would make it possible to avoid "incomplete coverage" (see Eggers; [0200]).

However, in the same field of endeavor, Danielsson teaches wherein and the processing circuitry is configured to control a movement of the X-ray detector so that a moving distance, each time the X-ray detector is moved, is less than or equal to ("During irradiation by the x-ray source, the line detectors are moved relative the image area, whereby the set of line detectors acquire a set of overlapping part image." [0005]; in image scanning, the overlapping of each scan line is result of moving distance less than detector width, given the teaching of pixel width equal to detector/channel width; "The readout is triggered at regular intervals of the scan motion, corresponding to the image pixel size." [0033]; in image scanning, this condition illustrates that the moving interval is equal to the detector width, given the teaching of pixel width equal to detector/channel width) a length of the X-ray detector ("Each photon conversion channel element has a width equal to the pixel size, which is 50 micrometers." [0005]), and acquire the X-ray image at each position after the movement of the X-ray detector (“The readout is triggered at regular intervals of the scan motion …” [0033]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the x-ray detector scanning as taught by Suri with the photon-counting line detector based scanning as taught by Danielsson. Doing so would make it possible to "provide a novel X-ray apparatus for acquisition of 

Regarding claim 2, Suri in view of Besson, Eggers and Danielsson teaches all claim limitations, as applied in claim 1, and Suri in another embodiment of Fig.7 and 8 further teaches wherein the X-ray detector is configured to be moved in the direction perpendicular to the front-rear direction of the compression plate in conjunction with the movement of the irradiation region of the X-rays ("… a mechanical link interconnects the X-ray detector 702 in the gantry 502 with the X-ray tube. In this regard, the motor that drives the X-ray detector 702 in the gantry may also control the rotation of the X-ray source/tube." [0051]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the x-ray source and detector as taught in the embodiment of FIg.1 with the motor control the move of both x-ray source and detector as taught in the embodiment of Fig.7 and 8. Doing so would make it possible to link "an X-ray system tube with a motion system of the imaging apparatus" (See Suri; [0021]).

Regarding claim 3, Suri in view of Besson, Eggers and Danielsson teaches all claim limitations, and Danielsson further teaches wherein the X-ray detector is a photon-counting detector ("The invention is based on prior art of multi-slit scanning using a photon counting line detector." [0008]; "The line detector comprises a silicon detector 210, which is an array of photon conversion channel elements, an array of pre-
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the x-ray detector as taught by Suri with the photon-counting line detector as taught by Danielsson. Doing so would make it possible to "provide a novel X-ray apparatus for acquisition of dual energy images, using a single exposure, and best possible image quality for a given dose" (see Danielsson; [0008]).

Regarding claim 4, Suri in view of Besson, Eggers and Danielsson teaches all claim limitations, as applied in claim 1, and Suri further teaches a collimator ("… and collimating optics … for transmitting a focused radiation signal 118." [0030]).
In addition, Evans further teaches a collimator configured to adjust the irradiation region of the X-rays according to a position of the X-ray detector ("The pre-collimator (24) may move in synchronization with the X-ray detector (36) to cause the X-ray fan beam to move across the breast … The relative positioning of the X-ray source (22), the pre-collimator (24), and the X-ray detector (36) to achieve correct beam alignment may be performed according to the calibration data acquired from an automatic beam alignment process." [0080]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the scanning control as taught by Suri with the synchronization of source, collimator and detector as taught by Evans. Doing 

Regarding claim 5, Suri in view of Besson, Eggers and Danielsson teaches all claim limitations, as applied in claim 2, and Suri in another embodiment of Fig.7 and 8 further teaches wherein the irradiation region of the X-rays is moved in conjunction with the movement of the X-ray detector ("a mechanical link interconnects the X-ray detector 702 in the gantry 502 with the X-ray tube. In this regard, the motor that drives the X-ray detector 702 in the gantry may also control the rotation of the X-ray source/tube." [0051]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the x-ray source and detector as taught in the embodiment of FIg.1 with the motor control the move of both x-ray source and detector as taught in the embodiment of Fig.7 and 8. Doing so would make it possible to link "an X-ray system tube with a motion system of the imaging apparatus" (See Suri; [0021]).
In addition, Besson further teaches wherein the irradiation region of the X-rays is moved by moving the arm holding the X-ray tube in conjunction with the movement of the X-ray detector ("… the drive motor 60 may be selectively operated to move the x-ray detector 40 … operation of drive motor 60 will also effect synchronized scanning of the radiation signal 26 along a coincidental arcuate path by virtue of the operative interconnection of drive motor 60 to radiation source 22 via pendulum member 27 and shaft 25." [0043]).


Regarding claim 10, Suri in view of Besson, Eggers and Danielsson teaches all claim limitations, as applied in claim 2, and Suri further teaches wherein the X-ray tube and the X-ray detector are arranged so that the irradiation axis of the X-ray passes through a center of the X-ray detector (see Fig.1, the beam 118 is focused on the surface of detector 104, by definition in beam geometry, the axis is hit on the center of detector 104).

Regarding claim 11, Suri in view of Besson, Eggers and Danielsson teaches all claim limitations, as applied in claim 1, and Suri further teaches wherein the irradiation region of the X-rays and the ultrasound probe are configured to be moved outward from a central axis of the subject (see Fig.1, the scan path of both X-ray scan and ultrasound scan include the portion moving from central axis to peripheral direction; this direction is consistent with the direction illustrated in the Fig.3 of the specification of the present application).


Claim 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Suri in view of Besson, Eggers and Danielsson, as applied in claim 1, and further in view of Evans et al. (US 2014/0180082 A1; published on 06/26/2014) (hereinafter "Evans").

Regarding claim 7, Suri in view of Besson, Eggers and Danielsson teaches all claim limitations, as applied in claim 1, and Suri further teaches wherein the ultrasound probe is configured to transmit an ultrasound wave to the breast of the subject and to receive a reflective wave from the breast of the subject ("Ultrasound imager 106 transmits/receives ultrasound signals 120 into/from the breast 102 and provides a digital ultrasound image signal in response thereto." [0032]).
Suri in view of Besson, Eggers and Danielsson fails to explicitly teach wherein the ultrasound scanning is in advance of the X-rays irradiating to the breast of the subject.
However, in the same field of endeavor, Evans further teaches the ultrasound scanning is in advance of the X-rays irradiating to the breast of the subject ("… the ultrasound transducer in any of the embodiments of the invention described above, may be configured to scan over the scanning surface before X-ray scanning to acquire a scout scan volume dataset of the breast being imaged …" [0090]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the scanning control as taught by Suri with the ultrasound image as scout scan to set up X-ray imaging as taught by Evans. Doing so would make it possible to "provide an effective method of automatic exposure control" (see Evans; [0090]).

Regarding claim 8, Suri in view of Besson, Eggers and Danielsson teaches all claim limitations, as applied in claim 1, except processing circuitry configured to modify an irradiation condition of the X-rays based on an ultrasound image generated from a reflective wave received by the ultrasound probe.
However, in the same field of endeavor, Evans further teaches processing circuitry ("... connecting electronic control circuitry of the X-ray detector {36}, ultrasonic transducer {38} and drive to control circuitry of the mammography system {10}." [0070]) configured to modify an irradiation condition of the X-rays ("… which can be used to determine a measure of the breast density and use this to set the most appropriate X-ray settings for the forthcoming X-ray exposure." [0090]) based on an ultrasound image generated from a reflective wave received by the ultrasound probe ("… the ultrasound transducer … to acquire a scout scan volume dataset of the breast being imaged, which can be used to determine ..." [0090]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the scanning control as taught by Suri with the ultrasound image as scout scan to set up X-ray imaging as taught by Evans. Doing so would make it possible to "provide an effective method of automatic exposure control" (see Evans; [0090]).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Suri in view of Besson, Eggers, Danielsson and Evans, as applied in claim 8, and further in view of Bakker et al. (WO 2008/146198 A2; published on 12/04/2008) (hereinafter "Bakker").

Regarding claim 9, Suri in view of Besson, Eggers, Danielsson and Evans teaches all claim limitations, as applied in claim 8, and Evans further teaches wherein the processing circuitry is configured to control starting and stopping of the X-rays based on the identified position of the breast of the subject ("… but may be driven continuously between desired positions which are selected according to the number of fan beams required and the size of the breast to be scanned." [0072]; the size of the breast determines the position of the most peripheral fan-beams which are equivalent to the start and stop points of the X-ray scanning).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the scanning control as taught by Suri with the ultrasound image as scout scan to set up X-ray imaging as taught by Evans. Doing so would make it possible to "provide an effective method of automatic exposure control" (see Evans; [0090]).
Suri in view of Besson, Eggers, Danielsson and Evans fails to teach wherein the processing circuitry is configured to identify a position of the breast of the subject using the ultrasound image.
However, in the same field of endeavor, Bakker teaches wherein the processing circuitry ("The invention can be implemented by means of hardware comprising several distinct elements, and by means of a suitably programmed computer." Pg.27, Ln.12 – 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the scanning control as taught by Suri with the scanning incorporating the determining of the position of the breast as taught by Bakker. Doing so would make it possible to "enable the breast to occupy the same position during both scans" (see Bakker; Pg.3, Ln.30 - Pg.4, Ln.10).


Claim 12, 14, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of Smith et al. (US 2015/0148670 A1; published on 05/28/2015) (hereinafter “Smith”) and Besson.

Regarding claim 12, Evans teaches a medical image diagnostic apparatus ("… a dual-modality mammography system …" [0054]; Fig.1) comprising:
a compression plate ("The scanning surface {30} may also act as a first compression surface which cooperates with a second compression surface provided by a compression plate {34}." [0056]; Fig.2) configured to compress a breast of a subject ("… the breast tissue compressed between the scanning surface {30} and compression plate {34}." [0058]);

an X-ray detector ("… may further include a linear slot X-ray detector {36} …" [0058]) configured to detect the X-rays having passed through the breast of the subject ("… the X-ray detector being configured to form an X-ray image based on X-ray radiation passed through the biological tissue …" [0021]; "… acquisition of X-ray …  images of the breast tissue compressed between ..." [0058]);
an ultrasound probe ("… and an ultrasound transducer {38} …" [0058]) configured to transmit and receive an ultrasound wave ("… enables simultaneous acquisition of X-ray and ultrasound images of the breast tissue compressed between the scanning surface …" [0058]; by definition of ultrasound image, the transmitting and receiving ultrasound wave are inherent steps when performing imaging); and
processing circuitry ("... connecting electronic control circuitry of the X-ray detector {36}, ultrasonic transducer {38} and drive to control circuitry of the mammography system {10}." [0070]) configured to 
calculate a ratio between brightness values of an ultrasound image for a region to be irradiated with the X-rays, on the basis of the brightness values of the ultrasound image generated (“… to acquire a scout scan volume dataset of the breast being imaged, which can be used to determine a measure of the breast density …” [0090]; as well-known in the art of medical imaging and diagnosis, the calculation of breast density is based on pixel intensity which is equivalent to brightness value in ultrasound image. This can be evidenced in previously cited pertinent art Moon; in addition by definition, 
change an irradiation condition of the X-rays, when the calculated ratio changes ("… which can be used to determine a measure of the breast density and use this to set the most appropriate X-ray settings for the forthcoming X-ray exposure. This provides an effective method of automatic exposure control …" [0090]).
Evans further implicitly teach the processing circuit configured to judge, each time the ultrasound image is generated, whether a ratio between mammary glands and fat has changed ("… which can be used to determine a measure of the breast density and use this to set the most appropriate X-ray settings for the forthcoming X-ray exposure. This provides an effective method of automatic exposure control …" [0090]; an automatic process inherently includes the logic block of comparison and the follow-up block of changing, adjusting or equivalents) on the basis of the calculated ratio between brightness values (as well-known in the art of medical imaging and diagnosis, the calculation of breast density is based on pixel intensity which is equivalent to brightness value in ultrasound image. This can be evidenced in previously cited pertinent art Moon).
In addition, Smith teaches processing circuit configured to judge, each time the ultrasound image is generated (“… the first image and the plurality of projection images are images acquired in real time during the same scan of the same breast tissue of the 
change an irradiation condition of the X-rays (“Other parameters may also be modified including an exposure parameter such as one or more of an exposure window, an exposure voltage or and an exposure number.” [0029]; “… by dynamically varying operating parameters of the tomosynthesis system in response to physical characteristics of the breast to be imaged …” [0064]), when the ratio between mammary glands and fat changes (“… {determined during image acquisition in real-time during a scan of the same patient}, such as the breast thickness or the breast density.” [0064]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the automatic exposure control as taught by Evans with the real-time dynamic operating parameter control as taught by Smith. Doing so would make it possible to provide “improving image quality and thus the ability to identify and assess potential pathologies and abnormalities” (see Smith; [0064]).

However, in the same field of endeavor, Besson teaches the compression plate (“… and radiolucent compression member 28.” [0062]) having an arc shape curving toward an X-ray radiation side (see Fig.4; the curved shape of compression member 28, and the curvature relative to x-ray radiation source 22); and wherein the X-ray tube and the ultrasound probe are located on a same side (“… the ultrasound imager 90 may be positioned in contact relation with a top surface of a sonolucent and radiolucent compression member 28.” [0062]; see Fig.4, the ultrasound imager 90 and x-ray radiation source 22 are on the same side of the breast 100) with respect to the breast being compressed by the compression plate (“… on a side of a patient's breast 100” [0062]; see Fig.4).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the holding means for radiation source as taught by Suri with the rotatable shaft to hold radiation source as taught by Besson. Doing so would make it possible to "effect synchronized scanning of the radiation signal along a coincidental arcuate path by virtue of the operative interconnection of drive motor to radiation source via pendulum member and shaft" (see Besson; [0043]).

Regarding claim 14, Evans in view of Smith and Besson teaches all claim limitations, as applied in claim 12, and Evans further teaches a collimator configured to 

Regarding claim 15, Evans in view of Smith and Besson teaches all claim limitations, as applied in claim 14, and Besson further teaches an arm holding the X-ray tube, wherein the irradiation region of the X-rays is moved by moving the arm holding the X-ray tube ("… radiation source 22 may be interconnected to a rotatable shaft 25 …" [0042]; Fig.1; the shaft 25 is interpreted as arm) in conjunction with the movement of the X- ray detector (“… the drive motor 60 may be selectively operated to move the x-ray detector 40 and ultrasound imager 50 along corresponding arcuate scanning travel paths. In the illustrated arrangement, operation of drive motor 60 will also effect synchronized scanning of the radiation signal 26 along a coincidental arcuate path by virtue of the operative interconnection of drive motor 60 to radiation source 22 via pendulum member 27 and shaft 25.” [0043]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the holding means for radiation source as taught by Suri with the rotatable shaft to hold radiation source as taught by Besson. Doing so would make it possible to "effect synchronized scanning of the radiation signal 

Regarding claim 17, Evans in view of Smith and Besson teaches all claim limitations, as applied in claim 12, and Evans further teaches wherein the ultrasound probe is configured to receive the reflective wave from the breast of the subject in advance of the X-rays irradiating the breast of the subject ("… the ultrasound transducer in any of the embodiments of the invention described above, may be configured to scan over the scanning surface before X-ray scanning to acquire a scout scan volume dataset of the breast being imaged …" [0090]).


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of Smith and Besson, as applied in claim 12, and further in view of Danielsson.

Regarding claim 13, Evans in view of Smith and Besson teaches all claim limitations, as applied in claim 12, except wherein the X-ray detector is a photon-counting detector.
However, in the same field of endeavor, Danielsson teaches wherein the X-ray detector is a photon-counting detector ("The invention is based on prior art of multi-slit scanning using a photon counting line detector." [0008]; "The line detector comprises a silicon detector 210, which is an array of photon conversion channel elements, an array 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the x-ray detector as taught by Evans with the photon-counting line detector as taught by Danielsson. Doing so would make it possible to "provide a novel X-ray apparatus for acquisition of dual energy images, using a single exposure, and best possible image quality for a given dose" (see Danielsson; [0008]).


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of Smith and Besson, as applied in claim 12, and further in view of Suri, Danielsson and Eggers.

Regarding claim 16, Evans in view of Smith and Besson teaches all claim limitations, as applied in claim 12, and Evans further teaches the ultrasound probe is configured to be moved in the direction perpendicular to the front-rear direction of the compression plate (“… that the ultrasound transducer {104} may be mounted for movement laterally across the scanning surface as shown in FIG. 8 …” [0088]; see the arrow of moving direction with respect to the breast 30 in Fig.8).
 Evans in view of Smith and Besson fails to explicitly teach wherein the X-ray detector is configured to be moved by a distance equal to or less than the width of the X-ray detector in the direction perpendicular to a front-rear direction of the compression 
However, in the same field of endeavor, Suri teaches wherein the X-ray detector is configured to be moved in the direction perpendicular to the front-rear direction of the compression plate, the front-rear direction of the compression plate being a direction facing the subject (considering Fig.1 is the cross-section of front-rear axis, the detector moving direction in Fig.1 is perpendicular to front-rear direction of the compression plate; see also Fig.11 for scan direction and Fig.14 for compression plate direction), and the ultrasound probe is configured to be moved in the direction perpendicular to the front-rear direction of the compression plate ("...and a second motor 134 with a rotary encoder 136 driving the ultrasound 106 scan." [0043]; considering Fig.1 is the cross-section of front-rear axis, the ultrasound imager moving direction is perpendicular to front-rear direction of the compression plate; see Fig.1, 11 for scan direction and Fig.13 for compression plate direction).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the x-ray source and detector as taught by Evans with the driving mechanism of x-ray source and detector as taught by Suri. Doing so would make it possible that by using linear scanner mechanism and the implementation of encode, it can “result in a smear-free image even if large motion disturbances are encountered that can frustrate maintenance of a constant velocity” (see Suri; [0027]).

However, in the same field of endeavor, Danielsson teaches wherein the X-ray detector is configured to be moved by a distance equal to or less than ("During irradiation by the x-ray source, the line detectors are moved relative the image area, whereby the set of line detectors acquire a set of overlapping part image." [0005]; in image scanning, the overlapping of each scan line is result of moving distance less than detector width, given the teaching of pixel width equal to detector/channel width; "The readout is triggered at regular intervals of the scan motion, corresponding to the image pixel size." [0033]; in image scanning, this condition illustrates that the moving interval is equal to the detector width, given the teaching of pixel width equal to detector/channel width) the width of the X-ray detector ("Each photon conversion channel element has a width equal to the pixel size, which is 50 micrometers." [0005]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the x-ray detector scanning as taught by Suri with the photon-counting line detector based scanning as taught by Danielsson. Doing so would make it possible to "provide a novel X-ray apparatus for acquisition of dual energy images, using a single exposure, and best possible image quality for a given dose" (see Danielsson; [0008]).

However, in the same field of endeavor, Eggers teaches wherein the ultrasound probe is configured to be moved by a distance less than ("… show scan-to-scan spacing between relatively linear scan sequences. FIG. 10D shows scan sequences 80 m-80 q following a substantially linear pathway across the breast 60. The sequences show overlapping imaging at 3999, 4001, 4003, and 4005." [0198]; in image scanning, the overlapping of each scan line is result of moving distance less than probe width, given the teaching of scan width is equal to probe width as shown in Fig.9) the width of the ultrasound probe (see Fig.9, the beam width is equal to probe width).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the ultrasound probe scanning as taught by Suri with the ultrasound probe scanning as taught by Eggers. Doing so would make it possible to avoid "incomplete coverage" (see Eggers; [0200]).


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of Smith and Besson, as applied in claim 17, and further in view of Bakker.

Regarding claim 18, Evans in view of Smith and Besson teaches all claim limitations, as applied in claim 17, and Evans further teaches wherein the processing circuitry is configured to control starting and stopping of the X-rays based on the 
Evans in view of Smith and Besson fails to teach wherein the processing circuitry is configured to identify a position of the breast of the subject using the ultrasound image.
However, in the same field of endeavor, Bakker teaches wherein the processing circuitry ("The invention can be implemented by means of hardware comprising several distinct elements, and by means of a suitably programmed computer." Pg.27, Ln.12 – 20) is configured to identify a position of the breast of the subject using the ultrasound image ("Using the ultrasound unit to determine the position of the breast during both scans …" Pg.3, Ln.30 - Pg.4, Ln.10).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the scanning control as taught by Suri with the scanning incorporating the determining of the position of the breast as taught by Bakker. Doing so would make it possible to "enable the breast to occupy the same position during both scans" (see Bakker; Pg.3, Ln.30 - Pg.4, Ln.10).


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of Smith and Besson, as applied in claim 12, and further in view of Suri.

Regarding claim 19, Evans in view of Smith and Besson teaches all claim limitations, as applied in claim 12, except wherein the X-ray tube and the X-ray detector are arranged so that an irradiation axis of the X-rays passes through a center of the X-ray detector.
However, in the same field of endeavor, Suri teaches wherein the X-ray tube and the X-ray detector are arranged so that the irradiation axis of the X-ray passes through a center of the X-ray detector (see Fig.1, the beam 118 is focused on the surface of detector 104, by definition in beam geometry, the axis is hit on the center of detector 104).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the x-ray source and detector as taught by Evans with the driving mechanism of x-ray source and detector as taught by Suri. Doing so would make it possible that by using linear scanner mechanism and the implementation of encode, it can “result in a smear-free image even if large motion disturbances are encountered that can frustrate maintenance of a constant velocity” (see Suri; [0027]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059. The examiner can normally be reached Monday to Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CHAO SHENG/           Examiner, Art Unit 3793                                                                                                                                                                                             	
/ROCHELLE D TURCHEN/           Primary Examiner, Art Unit 3793